Assumpsit on notes of hand. The defendant pleads in abatement of the writ, that when it was sued out he was an inhabitant of and resident in the district of Wilmington; that the plaintiff was an inhabitant of the State of Tennessee, and that the parties continue to reside in the said places respectively — wherefore the defendant says he is not bound to answer the writ out of the district of Wilmington. Replication — that William McKenzie, who lives in the county of Beaufort and district of New Bern, is the holder and owner of the notes on which the suit is brought, and the real plaintiff in the suit, making use of Blount's name only for the purpose of recovering; and that he was, previously to the commencement of the suit, known and acknowledged by the defendant to be the real owner of the note, and entitled to the money due thereon; and was treated with by the defendant for the discharge of the notes.